              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEISINGER HEALTH,                              No. 4:20-CV-00127

             Plaintiff,                        (Judge Brann)

       v.

ATLANTICARE HEALTH SYSTEM,
INC., MICHAEL CHARLTON and
LORI HERNDON,

             Defendants.

                                   ORDER

      AND NOW, this 30th day of March 2020, in light of the Notice of Dismissal

filed on March 27, 2020, ECF No. 4, IT IS HEREBY ORDERED that this action

is dismissed without prejudice.

                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
